Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
2.	Restriction is required under 35 U.S.C. 121 and 372.
3.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
4.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, 7-23 and 51-52, drawn to “a thermoplastic gel”.
Group II, claim 6, drawn to “a method of making a thermoplastic gel”.
Group III, claims 53 and 54, drawn to “cable gel arrangements”.
5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  While there is a technical relationship between the Groups set forth above, this technical relationship does not amount to a special technical feature.  The technical features which are common to Groups I-III, such as, “a thermoplastic gel prepared from a composition comprising a styrene triblock copolymer, a styrene deblock copolymer, an oil extender, and an additive selected from a coumarone-indene resin having a Tg of about 95-200 degrees Celsius”, are taught by Chen (US 2004/00680401).  Chen teaches that these technical features are common and conventional.  In particular, Chen teaches a thermoplastic gel composition comprising a poly(styrene-ethylene-propylene) triblock (corresponding to the claimed styrene triblock copolymer), a styrene based diblock copolymer,  an oil extender, and a liquid tackifier including coumarone-indene resin (CUMAR LX), which according to page 22, paragraph [100], of the present specification is known to possess a glass transition temperature in the range of 95-185 degrees Celsius (Paragraphs [0005], [0011]-[0030],  [0047], [0093], [0187] and [0197], and see [abstract]).  Accordingly, since the technical features fail to define a contribution over Chen, they fail to constitute a special technical feature and hence there is a lack of unity between the cited claims.
6.	During a telephone conversation with Ms. Heather Kroona on July 12, 2022, a provisional election was made WITHOUT traverse to prosecute the invention of Group I (claims 1-5, 7-23, and 51-52; “a thermoplastic gel”).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 53-54 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Response to Preliminary Claim Amendment dated 11/05/2020
7.	New claims 51 and 52 were added, which are supported page 21, [96]-page 22, [99] of the specification as originally filed.
	Thus, no new matter is present. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting I
8.	Claims 1, 5, 7-10, 16, 18, 20-21, 23, and 51-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-12, and 15-17 of co-pending U.S. Application No. 17/430,505 (hereinafter referred to as “US Appl. ‘505”; corresponding to US PG PUB 2022/0135801) in view of Hanley et al. (US 2010/0098962). 
	 The claims of the US Appl. ‘505 and the present application are directed to thermoplastic gels prepared from a composition comprising a styrene triblock copolymer, a styrene diblock copolymer and an oil extender.  The claims of the US Appl. ‘505 and the present application also recite that the styrene triblock copolymer is selected from poly(styrene-butadiene-styrene), poly(styrene-ethylene/butylene-styrene), poly(styrene-ethylene/propylene-styrene) and combinations thereof, and the styrene diblock copolymer is selected from poly(styrene-ethylene/propylene), poly(styrene-ethylene/butylene) and combinations thereof.  The claims of the US Appl. ‘505 further recite 8-17 wt. % of styrene triblock copolymer (which is encompassed by those presently claimed, i.e., 1-25 wt% and 3-20 wt% of styrene triblock copolymer), 7-27 wt% of styrene diblock copolymer (inclusive of that presently claimed, i.e., 1-16 wt% of styrene diblock copolymer), and 61-75 wt% of oil extender (encompassed by the presently claimed 60-90 wt% of oil extender).  Moreover, the claims of the US Appl. ‘505 recite the presence of 25-30 wt% of styrene triblock copolymer and styrene diblock copolymer in combination (encompassed by the presently claimed at most about 30% of the styrene triblock copolymer and styrene diblock copolymer in combination).  Additionally, the claims of US Appl. ‘505 recite that 12-16 wt% of styrene triblock copolymer, 10-16 wt% of syrene diblock copolymer, and 65-75 wt% of oil extender (encompassed by the presently claimed 1-25 wt% of styrene triblock copolymer, 1-16 wt% of styrene diblock copolymer and 60-90 wt% of oil extender).
	However, the claims of US Appl. ‘505 do not specifically mention the addition of additive selected from a coumarone-indene resin or a C9 resin having a particular Tg as required by the claims of the present application.	
	Nevertheless, Hanley et al. teach the use of coumarone-indene resin and C9 resin having a Tg of at least 65 degrees Celsius (which overlaps with the presently claimed Tg of 95-200 degrees Celsius) for the purposes of providing desired properties (Paragraphs [0007]-[0011]).  
	Given the above teachings, it would have bene obvious to one of ordinary skill in the art to add the additive including the coumarone-indene resin and C9 resin having the presently claimed Tg taught by Hanley et al. in the composition of the thermoplastic gel of the US Appl. ‘505, with a reasonable expectation of successfully obtaining desired properties. 
	As to present claims 21 and 23: These properties would have naturally followed from the suggestion of US Appl. ‘505 and Hanley et al. since the thermoplastic gel composition suggested by US Appl. ‘505 and Hanley et al. is identical or substantially identical to those presently claimed for the reasons set forth above. See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
This is a provisional nonstatutory double patenting rejection.
Double Patenting II
9.	Claims 1, 5, 7-10, 16, 18, 20-21, 23, and 51-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 22, 25, 27, and 30 of U.S. Patent No. 10,316,152 (hereinafter referred to as “the patent”) in view of Hanley et al. (US 2010/0098962).
	The claims of the patent and the present application are drawn to thermoplastic gels prepared from a composition comprising styrenic (styrene) triblock copolymer and styrenic (styrene) diblock copolymer, wherein the styrenic triblock copolymer is selected from styrene-ethylene/butylene-styrene and styrene-ethylene/propylene-styrene copolymer, and the styrenic diblock copolymer is selected from styrene-ethylene/butylene and styrene-ethylene/propylene copolymer, and an oil extender.  The claims of the patent also recite that their composition comprises 5-20 wt% of the styrenic triblock copolymer, 3-12 wt% of styrenic diblock copolymer and 50-80 wt% of extender oil which are inclusive of those presently claimed, i.e., 1-25 wt% of styrene triblock copolymer, 3-20 wt% of styrene triblock copolymer, 3-15 wt % of styrene triblock copolymer, 60-90 wt% of oil extender, and at most 30 wt% of styrene triblock copolymer and styrene diblock copolymer in combination.  Moreover, the claims of the patent recite that the styrenic diblock copolymer is present in an amount of 3-12 wt.%, which is encompassed by the presently claimed 1-16 wt% of styrene diblock copolymer.
	However, the claims of the patent do not specify those additives as including coumarone-indene resin or a C9 resin having a particular Tg as required by the claims of the present application.	
	Nevertheless, Hanley et al. teach the use of coumarone-indene resin and C9 resin having a Tg of at least 65 degrees Celsius (which overlaps with the presently claimed Tg of 95-200 degrees Celsius) for the purposes of providing styrene based compositions with desired properties (Paragraphs [0007]-[0011]).  
	Given the above teachings, it would have bene obvious to one of ordinary skill in the art to add the coumarone-indene resin and C9 resin having the presently claimed Tg taught by Hanley et al. as the additive in the composition of the thermoplastic gel discussed in the claims of the patent, with a reasonable expectation of successfully obtaining desired properties.
	As to present claims 21 and 23: These properties would have naturally followed from the suggestion of the patent and Hanley et al. since the thermoplastic gel composition suggested by the patent and Hanley et al. is identical or substantially identical to those presently claimed for the reasons set forth above. See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 5, 7-10, 16, 18, 20-21, 23, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Overdulve et al. (WO 2015/106075; utilizing US 10,316,152 as its Equivalent) in view of Hanley et al. (US 2010/0098962).
	As to Claims 1, 5, 7-10, 16, 18, 20, and 51-52: Overdulve et al.  disclose a thermoplastic gel prepared from a composition comprising, among other things, styrenic triblock copolymer and styrenic diblock copolymer, wherein the styrenic triblock copolymer is selected from styrene-ethylene/butylene-styrene and styrene-ethylene/propylene-styrene copolymer, and the styrenic diblock copolymer is selected from styrene-ethylene/butylene and styrene-ethylene/propylene copolymer (see, for example, claims 1, 25, 27 and 30 of Overdulve et al.).  The thermoplastic gel composition taught by Overdulve et al. also comprises a hydrocarbon extender oil or hydrocarbon softener oil (Col. 16, lines 18-20 and see also claim 1 of Overdulve et al.). Overdulve et al. further disclose that the composition comprises 5-20 wt% of the styrenic triblock copolymer, 3-12 wt% of styrenic diblock copolymer and 50-80 wt% of the hydrocarbon extender oil or softener oil (see, for example, claim 1 of Overdulve et al.), which are inclusive of those presently claimed, i.e., 1-25 wt% of styrene triblock copolymer, 3-20 wt% of styrene triblock copolymer, 3-15 wt % of styrene triblock copolymer, 60-90 wt% of oil extender, and at most 30 wt% of styrene triblock copolymer and styrene diblock copolymer in combination.  Moreover, Overdulve et al. disclose using styrenic diblock copolymer in an amount of 3-12 wt.% (see, for example, claim 1 of Overdulve et al.), which is encompassed by the claimed 1-16 wt% of styrene diblock copolymer,  
	While Overdulve et al. disclose using any additives in their composition (Col. 7, lines 22-30), they do not specify those additives as including the claimed coumarone-indene resin or C9 resin additive having a particular Tg as required by the claims of the present application.	
	Nevertheless, Hanley et al. teach the use of coumarone-indene resin and C9 resin having a Tg of at least 65 degrees Celsius (which overlaps with the presently claimed Tg of 95-200 degrees Celsius) for the purposes of obtaining styrene based compositions with desired properties (Paragraphs [0007]-[0011]).  
	Given the above teachings, it would have bene obvious to one of ordinary skill in the art to add the coumarone-indene resin and C9 resin having the presently claimed Tg taught by Hanley et al. as the additive in the composition of the thermoplastic gel discussed in Overdulve et al., with a reasonable expectation of successfully obtaining desired properties.
	As to claims 21 and 23: These properties would have naturally followed from the suggestion of Overdulve et al. and Hanley et al. since the thermoplastic gel composition suggested by Overdulve et al. and Hanley et al. is identical or substantially identical to those presently claimed for the reasons set forth above. See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

Allowable Subject Matter
10.	Claims 2-4, 11-15, 17, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 06/16/2021.